Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 1 of 14

                               Civil Action No. 96 CV 6161 (GBD)
                               I.INITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK




                               ZAKUNDA-ZE HANDBERRY, et al.,

                                                                           Plaintiffs,

                                                     -against-

                               WILLIAM C. THOMPSON,       et al.,

                                                                         Defendants




                               CITY DEFENDANTS' REPLY MEMORANDUM OF
                               LAW IN FURTHER SUPPORT OF THEIR MOTION
                               FOR PARTIAL CONFIRMATION OF                        THE
                               SPECIAL MASTER'S THIRD REPORT


                                              ZACHARY W, CARTER
                                    Corporation Counsel of the City of New York
                                        Attorney for Cit! D efendants
                                        100 Church Street
                                        New York, N.Y. 10007

                                        Of Counsel: Janice Birnbaum
                                        Tel: (212) 356-2085
                                        Matter #: 96 GL 022066
    Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 2 of 14



                          TABLE OF CONTENTS



PRELIMINARY STATEMENT



REPLY STATEMENT OF FACTS AND PROCEDURAL HISTORY




POINT ONE

  THE COURT SHOULD RULE ON CITY DEFENDANTS' MOTION....                          5




POINT TWO

  ALTHOUGH PLAINTIFFS ARE ENTITLED TO BE HEARD IN
  OPPOSITION TO CITY DEFENDANTS' MOTION, THEY ARE NOT
  PERMITTED TO EXPAND THE MOTION..........                          ............8




CONCLUSION...                                                                 10
        Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 3 of 14




                                  TABLE OF AUTHORITIES

                                                                           Page(s)

Cases

Benjamin v. Jacobson,
   r72F.3d 144 (2d Cir. 1998) ...                                                   6

Handberry v. Thompson,72l9 F.Supp.2d 525 (S.D.N .Y.2002), aff'd in parr,
   vacated inpart andremanded inpart, 446F.3d335 (2d Cit. 2006)........

Lachner v. City of New York,
   20 F.Supp.2d 509 (E.D.N.Y. 1998)                                         '...,...6

Lancaster v. Tilton,
   2007 U.S. Dist. LEXIS 95523 (C.D. CaI.2007)



Statutes

Prison Litigation Reform Act ("PLRA")                                           5,6

18 U.S.C. S 3626     .                                                      ........5

FRCP $ 53                                                                   ........8

FRCP $ 53(a)(1XC)                                                           ,.,,,,,,7

FRCP $ 53(bX2XA).............                                               ........7

FRCP $ s3(0.......                                                          ,,.,7,7

FRCP S s3(0(1)                                                              2,3,8

N.Y. Education Law 5 3202(7)............                                    ........4

N.Y. Education Law $ 3202(7)(a).......                                             4




Other Authorities

8   NYCRR 118.1

8   NYCRR 1 18.3(a)......
       Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 4 of 14



8   NYCRR 118.s    ..                                                            4

9   NYCRR 7070.1                                                         ........4

9   NYCRR 7070.2(a)(1)                                                           4

9 NYCRR 7070.2(a)(2)                                                    ,..'...''.4

9   NYCRR 7070.2(a)(3)                                                           4

9   NYCRR 7070.4(b)(t)                                                           4

                                                                                 4




                                       ilt
       Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 5 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      ------------x
ZAKLINDA-ZE HANDBERRY, er a/.,                                              96 CV 6161 (cBD)

                                                        Plaintiffs,         CITY DEFENDANTS' REPLY
                             -agarnst                                       MEMORANDUM OF LAW IN
                                                                            FURTHER SUPPORT OF
WILLIAM C. THOMPSON,               JR., et al.,                             THEIR MOTION FOR
                                                                            PARTIAL CONFIRMATION
                                                                            OF THE SPECIAL MASTBR'S
                                                                            THIRD REPORT

                                     PRELIMINARY STATEMENT

         Plaintiffs raise three meritless arguments in their opposition memorandum of law (ECF

No.298; "Plaintiffs'Opposition") to City Defendants'l motion for partial confirmation (ECF

Nos. 293 to 295; "City Defendants' Motion") of Special Master Peter Leone's Third Report on

the Status of Education Services        for   Inmates Aged 16-21 at Rikers Island, revised July 2018

("Third Repoft" or "Repoft"; ECF No. 273-2). First, notwithstanding Dr. Leone's                          express

reappointment as the Special Master in this Court's Order dated March 31,2016 ("Order" or

"lnjunction Order"; ECF No. 250), Plaintiffs argue that Dr. Leone is more appropriately labeled

a couft-appointed expert or monitor, as opposed to a special master. For the sake of argument,

assuming that is so, the label is irrelevant to whether the identified portions of the Report should

be approved and confirmed. Sce Rule 53(f) of the Federal Rules of Civil Procedure ("FRCP):

see ctlso, Endorsed Joint Letter dated February 8, 2018 concerning objections and                            case

management (ECF No. 265). As set for"th in City's Defendants' Motion, Plaintiffs' objections to



' Th. Ci,y Defendants are the City of New York     ("City") on behalf of its mayoral agency, the Nerv York City
Departrnent of Correction ("DOC"), the New York City Board of Education ("BOE") now known as the New York
City Departnlent of Education ("DOE"), and a nurnber of fornrer DOC officials and the forrner rnembers of BOE's
board. all sued in their official capacity. These defendants are collectively referred to as the "City Defendants"
througlrout this reply rnerrorandurn of law.
        Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 6 of 14



the Third Report are without merit, because the Report is factually supported and well-reasoned.

If   there are any findings that tlie Court determines need to be further fleshed out (which City

Defendants do not believe to be the case), the Court may resubmit those portions to Dr. Leone

with instructions. FRCP $ 53(0(1).

         Plaintiffs' second argument is that the Reporl is stale and therefore irelevant because the

period   it   covers ended on March 31,2018;      in July    2018, DOC closed the George Motchan

Detention Center ("GMDC"), the Rikers Island jail that had the largest DOE school area for l8-

2l   year old eligible inmates up to that point, resulting   in GMDC class members being housed in

other jails; and in October 2llS,adolescent class members were moved off Rikers Island to the

Horizon Juvenile Center, a secure detention facility in the Bronx ("Horizon:'). None of these

facts, individually or together, is sufficient to defeat City Defendants' Motion. Courts addressing

the evidentiary weight to be given to such facts, including various types of reports,             have

repeatedly observed that by definition the evidence     will be in the past. That   does not make the

evidence stale and/or irrelevant. Lancaster v. Tilton, 2007 U.S. Dist. LEXIS 95523 at *17-19

(C.D. Cal. 2007) (Fact-finding conducted before termination motion and during prior l3-month

peliod was relevant to assess current prison conditions); accord, Benjaminv. Jacobson, 172F.3d

144, 166 (2d Cir. 1998). The weight to be given to the Report may be assessed when                it   is

proffeled. and the period covered by the Report may be taken into account when deciding

whether prospective relief should terminate or continue. The motion before the Court, however.

is not a motion to tenninate or continue prospective relief     - it is a motion to confirm poltions   of

the Special Master's Third Report. The City Defendants worked hard to bring themselves into

con.rpliance. To tlie extent tl-rat Dr. Leone found them in substantial compliance during the

monitored period, tl.rey are entitled to have those portions of his Third Report confirmed. As



                                                   2
      Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 7 of 14



noted above, if the Court finds that it needs additional evidence concerning any of those portions,

it may resubrnit the Reporl to Dr. Leone with instructions         so that he may further flesh out his

findings and the reasons for them   -   a procedure   that even Plaintiffs concede is appropriate.

       Third, Plaintiffs are mistaken when they assert that they entitled to discovery of current

conditions to address City's Defendants' motion. They are entitled to an opportunity to be heard

on City Defendants' Motion, but not to rewrite it or to discovery. FRCP $ 53(0(1).

       Finally, although City Defendants do not believe it necessary, City Defendants do not

object to the Court asking Dr. Leone to do an additional report covering Spring 2019. However,

that report would not be relevant to City Defendants' Motion concerning Dr. Leone's Third

Report. Each report pertains to a different period of time.

       Thus, for these reasons and those set forth in City Defendants' Motion, this Court should

affirm Dr. Leone's findings in the Third Report of substantial compliance with the Injunction

Order for the monitored period as to City Defendants in regard to adolescent eligible inmates and

paragraph 3 of the Order, and as to DOE.

            REPLY STATEMENT OF FACTS AND PROCEDURAL HISTORY

       Upon the joint recommendation of counsel for all parties, this Court appointed Dr. Peter

Leone in2014 as the special master (ECF Nos. 203,fl3) to collect information and report to the

Court on specifically identified topics. Id.,    n6. Following Dr. Leone's report and counsel's
subnrission of ob.jections and comments to the report (id.,fl9), Magistrate Judge Francis issued     a


report and recommendation in late 2015 (ECF No.230), which was largely affinned by this

Court in its Order dated March31.2016 (ECF No. 250) ("lnjunction Order" or "Order), pursuant

to whicl-r Dr. Leone was re-appointed as the Special Master, and the court's monitor and experl.

for a 2-y-ear term and was charged to assess and report on the City Defendants' compliance with



                                                      3
         Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 8 of 14



the following five provisions

           Frovision of Educational Services
              l. All eligible inmates2 shall be provided a minimum of 3 hours of educational services
                every sclrool day.
                2. Placement in a restricted lrousing unit does not change an eligible                     inmate's
                entitlement to educational services under any provision of tlris Order.
                3. Unless stated explicitly to the contrary, any and all requirements set forth in this
                Order shall apply to all of the schools, educational programs, and methods of
                instruction operated by DOE in DOC facilities.
                4. DOC shall ensure that each eligible inmate is provided access to educational seruices
                consistent with this Order in a timely manner, including if necessary providing escolts
                for travel to and from his or her place of educational instruction.
           Special Education Services
                5. Inmates who are disabled and identified as in need of special education or related
                services shall receive such services, including when placed in a restricted housing unit
                or method of instruction. lf necessary, an Individualized Education Plan ("IEP") or
                Special Education Plan ("SEP") may be modified in accordance witlr 20 U.S.C. $
                1414(d) and 34 C.F.R. $ 300.324, consistent with legitimate penal objectives. In the
                event tlris occurs, such modifications shall be the least restrictive necessary to
                accornrnodate the security needs of the jail.

           During the 2-year term, Dr. Leone issued three monitoring reports. ECF Nos.                        257 -1    ,273-


2
    The class is composed of eligible inmates. An eligible inmate is someone who meets the following criteria:

.          a. is incarcerated at a correctionalfacility operated by the New York City Departrnent of
                Correction ("DOC") (N.Y. Education Law S 3202('7),8 NYCRR I18.1, 9 NYCRR 1070.1);
                and

           b.   has been incarcerated for ten or lrore calendar days, or in the judgnrent of the warden of the
                inrrate's facility, is reasonably likely to be incarcerated for ten or rnore calendar days, plus an
                additional twelve school days (8 NYCRR            ll8.l,   118.3(a), 118.5,9 NYCRR 1070.2(a)(3),
                1   01   0.4(b)(l ). 7070.4(g)); and
           c.   has not received a high school diplorna       or its equivalent (8 NYCRR 118.1,9 NYCRR
                7070.2(a)(2)); and
           d.   is under 2l years of age on September      I of the applicable    school year (S NYCRR     ll8.l,   9
                NYCRR 7070(2Xa)( I )); and
           e. il  the inrrate is l8-2 I years of age, has indicated a desire to receive DOE-provided
                educational services while incarcerated at a DOC correctional facility (N.Y. Education Law $
                3202(a).

See I-lunclhet"t'.1' t,. Tltompson. 219 F.Supp.2d 525, 546 (S.D.N.Y. 2002), a/J"d in    part, vacated in parl and   remanclecl
in purt,446 F.3d 335 (2d Cir. 2006); see ulso, Declaration of Timothy Lisante dated October 12,2007 ("Lisante
Decl.'i), Ex. A (Education Plan) at2 (Docket#112).




                                                              4
       Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 9 of 14



l,   and 273-2. He assessed City Defendants'compliance with the above five provisions in each

repofi. His Third Report,   as revised, was issued on July   2,2018 (ECF No.273-2). It coveis the

period ending on March 31,2018.        Id.   Although it focuses onthe 2017-18 school year, it also

includes summary material of his work and findings throughout the2-year period. Id.

         On September 28, 2018, City Defendants moved to terminate prospective relief as to

adolescent eligible inmates and DOE, based on the findings           in the Third Report that City
Defendants were in substantial compliance as to adolescents and as to those portions of the Order

that pertained to DOE. ECF Nos. 271-2. In their opposition to the motion to terminate,

Plaintiffs argued that the repoft was premature because they had not been given the opportunity

to submit objections to the Third Report. For that reason as well as others, City Defendants

withdrew their motion (ECF No. 288) and on December 18, 2018, they moved to have this Court

adopt and confirm the Third Report's findings of substantial compliance under the Order for the

monitoring period ending on March 31,2018,         (l) as to City Defendants   in regard to adolescent

eligible inmates; (2) as to City Defendants in regard to paragraph three (actually DOC, since

DOE is not involved in implementing this paragraph), and (3) as to DOE. (ECF Nos. 293 to

2g5). Plaintiffs filed their opposition on Februar:y 1,2019 (ECF No. 298), and City Defendants

now submit this reply memorandum of law to address Plaintiffs' opposition alguments.

                                             POINT ONE

                       THE COURT SHOULD RULE ON CITY
                       DEFENDANTS' MOTION

        The point   of Plaintiffs'   opposition   is to deny City   Defendants the benefit     of   the

substantial compliance findings made by the Special Master. At a minimum those finding are

relevant to and provide substantial sllpport to City Defendants' compliance position, should they

make a motion in the future to terminate prospective relief under 18 U.S.C. 53626 of the Prison
     Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 10 of 14



Litigation Reform Act ("PLRA"), particularly as to the areas covered by City Defendants'

Motion. The findings will support City Defendants' anticipated showing that there are no
current violations   of   federal law   in   regard   to (a)   adolescents,   (b) DOC's procedures for

transferring young adult eligible inmates who, after remand to DOC custody, opt to receive

DOE-provided educational services while incarcerated (Order, fl3), and (c) DOE in regard to the

obligations applicable to   it. Thus, a future motion to terminate      by City Defendants, coupled with

the Third Report's substantial compliance findings, would support a showing that City

Defendants' substantial compliance in the outlined areas is continuous and long-standing             - and
therefore is not a fluke. To the extent that Plaintiffs suggest otherwise, the evidence on which

they rely occurred outside the period covered by the Third Repoft, and as to adolescent eligible

inmates, is solely based on inadmissible hearsay. Lachner v. City of New York,20 F.Supp.2d

509, 519 (E.D.N.Y. 1998). As to young adults, Plaintiffs point to the closure of GMDC with its

school dorms, and the subsequent transfer         to other jails of all GMDC inmates. including
approximately 120 inmates registered for East River Academy ("ER              {";,   DOE's school program

for eligible inmates. Report,    p.7    Nothing in any order or statute entitles Plaintiffs to school

dorms, let alone the continued operation of a specific         jail.   Moreover, Plaintiffs' statistics for

GMDC do not apply to eligible inmates registered for ERA. The statistics are not even limited to

inmateswhoare l8-21 yearsof age. Hence,theyarenotmaterial toanyclaimandareirrelevant.

       Furthermore. collrts that have looked at the question of staleness in regard to the evidence

(or lack of evidence) of current violations sufficient to continue (or terminate) prospective relief

under the PLRA recognize that. by definition, the evidence presented                 will be retrospective.
-
Lancastct'v. ^:,
             Tilton,2007 U.S. Dist. LEXIS 95523            at.   +17-79 (C.D. Ca\.2007) (Fact-finding




                                                      6
      Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 11 of 14



conducted before terrnination motion and during prior l3-month period were relevant to assess

current prison conditions); accord, Benjantin v. Jacobson, 172 F .3d 144, 166 (2d Cir. 1998).

         Moreover, regardless of whether Dr. Leone functions more like a trial special master or a

courl-appointed expert, there is no dispute that he was charged with monitoring and reporting on

City Defendants' compliance with the five monitoring provisions of the Order, and that                           the

parties were accorded the opportunity to make motions as well as objections and responses to the

Special Master's reports. ECF             No. 265 (Pafiies'        so-ordered    joint proposal, n2, "A       party's

objections, motions andlor responses (collectively "Responses") to the Second and/or Third

Reports may be combined into one set of papers.")3 Dr., Leone's appointment falls squarely

within FRCP $$ 53(aX1)(C) and (bX2XA) ("A court may appoint a master only to . . . (C)

address   .   . posttrial matters that cannot be effectively and timely                  addressed   by an available

district judge or magistrate judge of the district" and the appointment order may include

investigative duties.) Moreover, City Defendants' Motion is expressly permitted by FRCP                            $


53(f) (A party may.file a motion to adopt a master's report) as well as the pafties' so-ordered

joint proposal (ECF No. 265).

         In every repoft, Dr. Leone made findings concerning City Defendants' compliance with

the five monitoring provisions in the Order             -   as he was charged by tlie Court to          do. If City

Defendants canltot lely on his findings. both favorable and unfavorable, then there is no putpose

in having him n.ronitor.

         Finally.   it   would be fundamentally unfair to City Defendants to deny thern                          the

recognition tl-rey have earned by bringing themselves into substantial compliance as outlined


3_..
' This procedure is in accord with plior practice in this case. See, e,g., ECF No.   203 at fl8




                                                            7
      Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 12 of 14



above. If the Court requires additional proof beyond that set out in Dr. Leone's Third Report

and/or in the Declaration of Tonya Threadgill dated December 18, 2018 (ECF No. 295) (as

expressly permitted       by FRCP $ 53(0(1)),4 it may resubmit the Report to Dr. Leone with

instructions. FRCP $ 53(0(1). However, the Court should rule on City Defendants' motion and

affirm, adopt, confirm and approve the porlions of the Third Report that found the City

Defendants in substantial compliance as to adolescents and paragraph 3 of the Order; and that

found DOE in substantial compliance with the obligations under its control.

                                                 POINT TWO

                           ALTHOUGH PLAINTIFFS ARE ENTITLED
                           TO BE HEARD IN OPPOSITION TO CITY
                           DEFENDANTS' MOTION, THEY ARE NOT
                           PERMITTED TO CHANGE THE MOTION

         City Defendants acknowledge that Plaintiffs are entitled to be heard on their objections to

Dr. Leone's Third Report        - just as City   Defendants are entitled to be heard on why the portions

of the Report should be adopted and confirmed. ECF No. 265,\2; FRCP $ 53(0(1). That does

not mean that the Court or the Plaintiffs are empowered to alter or expand the scope of City

Defendants' motion to include periods not covered by Dr. Leone's Third Report. Nor does it

entitle Plaintiffs' counsel to discovery on current conditions. Nothing in the Court's order or in

FRCP $ 53 contemplates additional discovery to respond to a motion to affirm a special master's

report. Moreover. one of the reasons for Dr. Leone's appointment - an appointment that                          was

jointly recomrnended       -   was to elirninate squabblirig over discovery. This protocol began in

4
  The Threacleill Declaration provides the Court with class schedules ancl the like, and in particular, confirms that
adolescent eligible inmates in Second Chance Housing were provided by DOE with a mininrurn of three hours of
education each school day during the period ending on March 31,2018. Plaintiffs raised this issue in their
Objections. because Dr. Leone did not directly observe the educatiorr provided to adolescents in Second Chance
Housing. as he did fbr three other types ofhousing areas that provide nrore intense supervision for adolescents. See
Third Report at p. 8. None of these units is a restricted housing unit.




                                                         tt
      Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 13 of 14



2000, when Plaintiffs'counsel asked that the Court appoint Dr. Meisel as the court monitor and

grant them permission to take discovery. Judge Motley appointed Dr. Meisel and denied

Plaintiffs' request for discovery as well as their proposed 37-page jnjunction. Handberry                             v.


Thompson, 2l 9 F.Supp .2d 525,530-l (S.D.N.Y. 2002).s

         This procedure has been utilized throughout this case. It has been practical and fair to the

parties. To be sure, Dr. Leone has requested data and answers to questions that have required

significant, time-intensive work as well as significant document production by City Defendants.

However, the process has minimized the intrusion on the jails (and now Horizon Juvenile

Center) and the DOE school programs in those facilities.

         Further, both Parties have had access to Dr. Leone to raise their concerns. Dr. Leone

investigated those concerns and included the results of his investigations in his reports. See e.g.,

Second Report on the Status of Education Servicesfor YouthAged                       l6-21 at Rikers Island (ECF

No. 273-l), at pages 3,4, 15-17 (Special Master's discussion of issues raised by Plaintiffs'

counsel in colrespondence dated February 17,2017) and at pages                        4, ll-20    (Special Master's

discussion of issues raised by City Defendants'counsel in correspondence dated November 16,

t In h.r 2002 decision concerning the original injunction (which was largely vacated by the Second Circuit in2006),
Judge Motley noted that in JLrne 2000, she approved City Defendants' Education Plan for the Rikers Island
AcademiesandappointedDr.Sheri Meisel foral-yeartermtoobserveandreportontheplan. Thereafter,theCourt
heard fi'orn the parties on Dr. Meisel's report. In response to the Plaintiffs' subrnission, Judge Motley stated:

        Plaintifls have subrnitted a highly detailed. thirty seven page Proposed Older which, to be blunt,
        approaches a policies and procedures rnanual in its depth and detail. Plaintiffs claim that such
        intrusiveness is necessary to ensure that the class members' rights are vindicated.

        On April 12.2002. the court heard the parlies on their proposed modifications to the Education
        Plan. and the court pennitted defendants to file post-al'gurnent replies. For the reasons stated in
        this opinion. the court will order several rnodifications to the original Education Plan. The cour1,
        however. is not inclined to engage in the solt of rnicromanagirrg that plaintiffs have proposed.
        Finally. the court would be rerriss if it f'ailed to note that significant improvernents have been
        rnade at Rikers lsland ovel the past six years with regard to the educational services provided to
        class rlerrrbers.

Hanclbert'y.219 F.Supp.2d at 530-1.   afld   in par1, vacated in part, rernanded in pafi, 446F.3d335 (2d Cir.2006).




                                                            9
         Case 1:96-cv-06161-GBD-JCF Document 303 Filed 02/27/19 Page 14 of 14



 2017). In addition, there have been ernail exchanges between the Special Master and                         counsel

concerning various issues and specific students, including confinnation of the Special Master's

interviews of specific students, as well as in person meetingsu to dis"urs monitoring and other

issues in this case.

             Thus,   if   any additional facts are needed to rule on City Defendants' Motion, the Court

should resubmit those areas with the Court's questions/instructions to Dr. Leone, as he is the

person in the best position to respond. Indeed, Plaintiffs make this suggestion in their papers.

                                                       CONCLUSION

             For the reasons set forth in this reply memorandum of law and in City Defendants'

Motion, this Court should adopt and confirm the Special Master's factual findings in the Third

Report of substantial compliance with the Order as of the end of the monitoring period as applied

to (a) adolescent eligible inmates; (b) DOE;7 and (c) City Defendants as to paragraph 3 of the

Order, (which really falls to DOC); and Plaintiffs' objections should be overruled.

Dated: New York, NY
       February 27 ,2019
                                                        ZACHARY W. CARTER
                                                        Corporation Counsel for the City of New York
                                                        Attorney for City Defendants
                                                        100 Church St., Room 2-195
                                                        New York, NY 10007

                                                        By
                                                                  Janice Birnbaum, Senior Counsel

t'
     In p.rron nreetings betrveen the Special Master and counsel for the parties were held on August 3,2016, and April
30, 201 8.

7
  The Sp.cial Master's finding of substantial compliance with paragraph 5, which concerns special education
requiretnents. falls to DOE exclusively. The City Defendants request that the Court find DOE in substantial
cornpliance with all of its obligations including paragraph 5.




                                                             r0
